Citation Nr: 1428004	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service to connection for hypertension, to include as secondary to service-connected ischemic heart disease.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	 Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for hypertension and PTSD.

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the Veteran's claim.

In March 2014, the Veteran testified by videoconference before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claim of entitlement to service connection for hypertension and PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With regards to the Veteran's claim of entitlement to service connection for hypertension, the Veteran initially specified his claim on a direct basis for service connection.  During the pendency of this appeal the Veteran was granted service connection for ischemic heart disease in a July 2012 rating decision.  In a March 2014 statement submitted by the Veteran's representative, the Veteran now claims that his hypertension was caused by or aggravated by his service connected ischemic heart disease.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion as to whether the Veteran's service-connected ischemic heart disease caused or aggravated his hypertension.

The claim for entitlement to service connection for a psychiatric disability was denied by the RO based on the findings that the Joint Services Records and Research Center (JSRRC) failed to show that the Veteran engaged in combat and that the incidents the Veteran reported as stressors could not be confirmed.  However, the Veteran submitted a psychological evaluation report from a Vet Center readjustment counselor, who diagnosed the Veteran with PTSD due to experiencing one or more frightening experiences where the threat of death was imminent.  

Where PTSD is diagnosed by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) related to the fear of hostile military or terrorist activity, service connection can be granted for PTSD.  38 C.F.R. § 3.304(f)(3) (2013).  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

Here, it appears that the Vet Center readjustment counselor's diagnosis of PTSD is based primarily on a fear of hostile military or terrorist activity.  However, in order for service connection to be warranted on that basis, the diagnosis must be made by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) related to the fear of hostile military or terrorist activities. Therefore, a VA examination is required.

The Veteran has provided statements that he was assigned to the 3rd Squadron of the 11th Armored Calvary Regiment.  A review of the Joint Services Records and Research Center (JSRRC) findings shows that the event the Veteran described that occurred during service, such as a December 1970 motor attack on Quon Loy, was unable to be verified.  However, there is no indication that the RO requested a service or unit history for the 3rd Squadron of the 11th Armored Calvary Regiment for any specific period of time.  On remand, the unit history from September 1970 to December 1970 should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and request the unity history of the 3rd Squadron of the 11th Armored Calvary Regiment from September 1970 to December 1970 to ascertain if the Veteran was assigned to that attachment, and whether the motor attack incident or other combat incidents may be verified.  If a negative finding results, associated that finding with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of hypertension.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should answer the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that hypertension is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that hypertension is due to or the result of the service-connected ischemic heart disease?

(c) Is it is as least as likely as not (50 percent probability or greater) that hypertension has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected ischemic heart disease?

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disabilities found.  All indicated studies should be performed and all findings should be reported in detail. The examiner must review the claims file and should note that review in the report.  The examiner should provide the following:

(a) The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not a diagnosis of PTSD is warranted. The examiner should specifically state whether each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a fear of hostile military or terrorist activity during service, or is due to a specific stressor event in service.  The examiner should state the stressor.

(c)  For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability was present in service, was incurred in or aggravated by service.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

